Citation Nr: 0520211	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-06 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include as secondary to herbicide exposure.

2.  Entitlement to an increased rating for a right knee 
disability, status post operative patelloplasty, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	William T. Bogue, Attorney






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran has verified active duty from December 1966 to 
December 1969 and from June 1971 to July 1976 and has 
reported unverified service from August 1965 to December 1966 
and from February 1971 to June 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought.

The case was previously before the Board in January 2003, at 
which time it was remanded to provide a hearing.  It was 
again before the Board in October 2003, which time a claim 
for increased rating for migraines was adjudicated, and the 
remaining claims (to include those set forth on the first 
page of this decision) along with claims of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities and for an 
earlier effective date service connection were remanded.

Entitlement to TDIU was established pursuant to a November 
2003 rating, which resolves that issue by administrative 
action and no longer involves any "questions of law and 
fact" in controversy.  Thus, the Board lacks further 
jurisdiction over that claim.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 19.7(b), 20.101 (2004).

The earlier effective date claim was remanded for issuance of 
a Statement of the Case (SOC) and to allow the veteran an 
opportunity to perfect an appeal.  The pertinent adverse 
rating was from March 2002, and the SOC was issued in October 
2004.  The veteran was duly notified as to the procedures and 
time limitations vis a vis perfecting an appeal in that 
regard, but a substantive appeal following issuance of the 
SOC is not of record.  Accordingly, the Board is without 
further jurisdiction as to that matter.  See Mason v. Brown, 
8 Vet. App. 44, 54 (1995)(citing Roy v. Brown, 5 Vet. App. 
554, 555 (1993)); Cuevas v. Principi, 3 Vet. App. 542, 546 (1 
992)(where a claimant did not perfect an appeal by timely 
filing a substantive appeal, RO rating decision became 
final); see also 38 C.F.R. § 19.32 (agency of original 
jurisdiction may close the appeal without notice to an 
appellant or his or her representative for failure to respond 
to a Statement of the Case within the period allowed).

The appeal pertaining to the claim of entitlement to service 
connection for a skin disorder is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the veteran if further action is required on his part.

The requested development having been completed with respect 
to the remaining issues on appeal having been completed, the 
case is once again before the Board for appellate 
consideration of the issues on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The bilateral knee disabilities are reflected by 
subjective complaints of pain and manifested primarily by 
clinical observations of tenderness to palpation, range of 
motion from 0 to no less than 88 degrees, degenerative joint 
changes and no more than slight subluxation or instability.

3.  Service connection for a left knee disability was 
originally established pursuant to an August 1976 rating and 
a 10 percent evaluation was assigned pursuant to Diagnostic 
Code 5257, effective from July 1974, which rating was 
established reflective of ligamentous instability and which 
continued over the years until it was recently changed to a 
diagnostic code exclusively reflective of degenerative joint 
disease.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
veteran's service connected right knee status post operative 
patellaplasty, with instability, are not met.  38 U.S.C.A. §§ 
1155, 5003, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2004).

2.  A separate 10 percent rating for degenerative joint 
disease of the right knee is warranted. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 
4.1- 4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5010-5260 
(2004).

3.  The criteria for a rating in excess of 10 percent for 
veteran's service connected instability of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5010-5260 (2004).

4.  A separate 10 percent rating for degenerative joint 
disease of the left knee is warranted. 38 U.S.C.A. §§ 1155, 
5003, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.156(a), 3.159 and 3.326 (2004) are 
applicable to the claim on appeal.

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

For the reasons noted below, the Board finds that VA has 
complied with both the notification and assistance provisions 
of the VCAA as to the claims adjudicated on the merits 
herein, and that the Board's decision to proceed in 
adjudicating the claims on appeal does not prejudice the 
veteran in the disposition of those claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction, see Pelegrini v. Principi, 
18 Vet. App. 112 (2004), which would have been rather 
difficult to accomplish inasmuch as the initial adverse 
rating predated the VCAA.

The CAVC also cited to four requirements under 38 U.S.C.A. §  
5.103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; (3) 
notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.

In the instant case on appeal, the veteran filed his claims 
in January 1999.  Collectively, the rating decision issued in 
connection with the veteran's appeal notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, a letter to 
the veteran from the RO dated in April 2001 specifically 
informed the veteran of the substance of the VCAA, including 
the evidence necessary to substantiate a claim and the 
division of responsibilities between the VA and the veteran 
for obtaining that evidence.  That VCAA notice was followed 
by a Statement of the Case of March 2002, which included 
copies of pertinent regulations and was further followed by a 
Supplemental Statement of the Case issued in October 2004.

While the Board acknowledges that the April 2001 VCAA letter 
was first provided to the veteran after the initial 
unfavorable decision in this case, in another case regarding 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations, a claimant has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the appellant and the RO subsequently 
reviewed the veteran's claim and continued the denial of the 
benefit sought on appeal.  In addition, after the veteran's 
video personal hearing before the Board he was told that the 
record would be held open if he had any additional evidence 
to submit for consideration, essentially seeking any evidence 
he may have.  This would appear to satisfy the four 
notification requirements of the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2004).

In any event, the Board finds, as will be explained below, 
that in this case, the law, and not the evidence, is 
dispositive.  In such situations, the VA General Counsel has 
held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where the claim cannot be substantiated because there is no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004 (June 23, 2004).  Therefore, any deficiency 
in the VCAA notice provided to the veteran constitutes 
harmless error and does not prejudice the veteran because 
this case involves application of the undisputed facts to the 
law.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the relevant and probative evidence consists of evidence 
regarding claims the veteran filed for service connection, as 
well as medical evidence regarding the current status of his 
service connected disablement.  Evidence regarding the claims 
filed by the veteran is associated with the claims file, as 
are private and VA medical records pertaining to the veteran.  
The veteran and his representative indicated at a hearing 
before the Board that they were going to submit additional 
medical evidence, and the record was held open for a period 
of 30 days in order to afford the veteran an opportunity to 
submit additional evidence.  As such, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this portion of the veteran's appeal has been obtained.

The substance of the notices is satisfactory as well.  The 
notice informed the veteran that VA would attempt to obtain 
any evidence that he identifies, and the RO requested that he 
send VA all information he has pertinent to his claims.  
Moreover, the veteran testified that his disabilities at 
issue had increased in severity and an examination was 
subsequently afforded.  In addition, copies of outpatient 
treatment records have been secured and associated with the 
claims file.

The VCAA notice also provided the veteran with a toll-free 
telephone number should he require additional information or 
answers to questions relevant to his claims.  There is no 
report of contact to indicate that he called with any 
question regarding either of these notices.

A review of the record indicates that the RO obtained all 
identified VA medical evidence and that no additional private 
sources of records were identified.  The Board has carefully 
reviewed the VA claims file and finds that all identified 
sources of pertinent treatment identified by the veteran have 
been obtained by VA and associated with the veteran's VA 
claims file.

Consistent with the duty to assist, the RO most recently 
provided the veteran a VA examination in April 2004.

To be clear, once all of the above development was completed, 
the RO readjudicated and denied the claims on appeal in a 
Supplemental Statement of the Case (SSOC) of October 2004.  
This SSOC advised the veteran of the evidence considered and 
the reasons and bases for the denial of his claims on appeal.  
The Board adds that the most recent SSOC, as with earlier 
notices, each, and as a whole, advised the veteran of all 
appropriate regulations governing his claims of service 
connection.

No additional medical evidence was identified or received 
after the March 2004 SOC other than the veteran's repetitive 
statements.  As such, VA has made every reasonable effort to 
identify and obtain all relevant records in support of the 
veteran's claims adjudicated on the merits herein, and no 
further notification or development action is indicated.  38 
U.S.C.A. § 5103A (a), (b) and (c); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en bane) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 3 93-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).

Given the above, the Board is satisfied that all necessary 
development pertaining to the claims adjudicated on the 
merits on appeal has been completed within VCAA, regarding 
the claims on appeal.

Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  38 
C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Entitlement to service connection for bilateral knee 
disabilities, evaluated pursuant to Diagnostic Code 5257, was 
established as 10 percent disabling for each knee pursuant to 
an August 1976 rating. The claim for an increased rating was 
received in January 1999.  It bears emphasis that the primary 
concern in a claim for an increased evaluation is the present 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  In Francisco, the Court stated that although a 
rating specialist was directed to review the recorded history 
of a disability in order to make an accurate evaluation, the 
regulations did not give past medical reports precedence over 
current findings.  Francisco, 7 Vet. App. at 58.  Hence, for 
purposes of application of the schedular criteria, the Board 
assigns the greater weight of probative value to the recent 
VA compensation examinations conducted in June 1999, May 2001 
and April 2004.  The recent examinations are also relevant 
and adequate.  See Powell v. West, 13 Vet. App. 31(1999).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim: the appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 .(1990).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disabilities at issue.

Where there is limitation of leg flexion to 15 degrees, a 30 
percent evaluation would be warranted.  Where the limitation 
is to 30 degrees, a 20 percent evaluation is warranted.  A 10 
percent evaluation is warranted where leg flexion is limited 
to 45 degrees.  Where limitation is at 60 degrees or more a 
noncompensable evaluation is applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 15 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Severe recurrent subluxation, lateral instability or other 
impairment of the knee warrants a 30 percent evaluation.  A 
moderate disability of this nature warrants a 20 percent 
evaluation, and a slight disability warrants a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.7 la, Diagnostic Code 
5257.

The veteran was afforded a VA examination in June 1999.  On 
physical examination, flexion was to 110 degrees with full 
extension; there was "some pain to the patella with full 
extension".  On the right flexion was to 90 degrees with 
full extension.  There was diffuse pain with those maneuvers.  
Anterior and posterior drawer tests were negative bilaterally 
as was McMurray's Test.  There was a slight effusion of the 
right knee.  With mild crepitance with flexion bilaterally. 
Patellar apprehension test was negative.  Diagnosis, in 
pertinent part, was patellofemoral syndrome bilaterally.

He was afforded another VA examination in May 2001.  At that 
time, the physical examination of the knees revealed the 
absence of swelling of either knee and full range of motion.  
Knee movements were reported as stable.  There was some 
crepitus noted on flexion and extension.  X-rays were 
interpreted as demonstrating mild degenerative joint disease 
of the knees with some narrowing of the medical compartments 
and spurs projecting from the posterosuperior joint.  The 
right patellofemoral joint manifested what appeared to be 
probably a spur.  He had stiffness in his muscle tones.

Most recently, the veteran was afforded another VA 
examination in April 2004 with an X-ray addendum the 
following month.  Objectively, his knees were without edema, 
effusion, redness or heat.  There was guarding on range of 
motion.  The left knee demonstrated flexion to 95 degrees 
with extension to 0 degrees.  McMurrays test was negative.  
Anterior and posterior drawer tests were negative.  Ligaments 
were stable.  There was some mild popping with range of 
motion along with tenderness along the medial joint line.  On 
the right, range of motion was flexion to 88 degrees with 
extension to 0 degrees.  McMurrays and drawer tests were 
unable to be accomplished because of guarding.  Collateral 
ligaments were stable.  The veteran also had weakness in his 
right knee with motion testing but reported pain greater than 
weakness.  There was crepitus with range of motion testing 
and joint line tenderness medially and laterally on the 
right.  His gait was antalgic, and he was able to ambulate 
with a cane.

Moderate to severe knee impairment based on instability or 
subluxation such as to warrant the next higher rating under 
Diagnostic Code 5257 simply is not shown or more nearly 
approximated.  38 C.F.R. § 4.7.  At no time during the 
prosecution of the claim has moderate to severe left knee 
instability been demonstrated.  Indeed, the knees have been 
stable on clinical examination, although, prior records 
suggest factors were present to warrant the 10 percent 
evaluation assigned.  See 38 C.F.R. § 4.21 (the evaluation of 
a service-connected disability must at all times coordinate 
with the actual impairment of function shown).  It follows 
that a 20 percent or higher rating for degenerative joint 
disease of the knees based on instability is not for 
application.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25. Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  However, the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding of disabilities, which is cautioned against in 38 
C.F.R. § 4.14.

In this regard, it should be pointed out that separate 
ratings may be given under diagnostic codes 5003 and 5257 
without violating the rule against pyramiding.  See 38 C.F.R. 
§ 4.14; VAOPGPREC 23-97.  The General Counsel of the VA 
concluded that in some cases where a veteran has a knee 
disorder involving arthritis, separate ratings may be 
assigned under Diagnostic Codes 5257 and 5003.  See VAOPGPREC 
23-97, 62 Fed. Reg. 63604 (1997).  However, this opinion 
makes clear that a separate rating must be based on an 
additional disability and that when a knee disability is 
already rated under Diagnostic Code 5257, the veteran must 
also demonstrate limitation of motion under Diagnostic Codes 
5260 and 5261 in order to obtain a separate rating for 
arthritis.

Also, the Board notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 
(2004), which held that a veteran can receive separate 
ratings under Diagnostic Code 5260 (leg, limitation of 
flexion), and Diagnostic Code 5261 (leg, limitation of 
extension) for disability of the same joint. The new VA 
General Counsel Opinion should be considered in connection 
with the veteran's claim of entitlement to an increased 
evaluation for service-connected right knee disability.

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010).  VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).

The evidence of record fails to show more than slight 
bilateral knee instability under Diagnostic Code 5257.  
Therefore, a rating in excess of 10 percent is not warranted 
for the left or right knee pursuant to Diagnostic Code 5257.

Furthermore, the aforementioned VA examinations findings 
reveal knee ranges of motion measured as 0 degrees of 
extension to approximately 90 degrees of flexion bilaterally.  
Pain has been described at extreme of flexion. The Board 
additionally notes little if any reference to knee complaints 
in subsequent outpatient treatment records.  Based upon the 
evidence of record, the Board must find that, even with 
consideration of functional impairment during flare-ups and 
upon prolonged use, the preponderance of the evidence 
establishes that the veteran's bilateral knee range of motion 
falls well short of the criteria necessary for even a 
compensable rating under either Diagnostic Codes 5260 or 
5261.

However, in light of the lost flexion, the veteran has 
provided credible complaints of bilateral knee pain and 
tenderness on examination, and his degenerative changes were 
confirmed by X-ray examination.  These findings establish 
entitlement to a 10 percent rating, separate from the 10 
percent rating under Diagnostic Code 5257, under Diagnostic 
Code 5010-5003.  VAOPGCPREC 9-98 (August 14, 1998); 38 C.F.R. 
§§ 4.40, 4.45 (2004). Thus, the veteran is entitled to a 10 
percent rating for slight impairment due to recurrent 
subluxation or lateral instability under Diagnostic Code 
5257, and a separate 10 percent rating for knee arthritis 
under Diagnostic Code 5010-5003.  A separate rating under 
Diagnostic Code 5261 is not warranted because the evidence 
shows that the veteran has full extension.

The Board also notes that the August 1999 rating action on 
appeal contemplated the veteran's knee disabilities pursuant 
Diagnostic Code 5299-5257, whereas the disabilities at issue 
were originally assigned evaluations pursuant to Diagnostic 
Code 5257.  Moreover, pursuant to a March 2002 rating action, 
the Diagnostic Code for the left knee was changed to 5010-
5257, but the originally assigned 10 percent evaluation was 
continued.  It appears that pursuant to a November 2003 
rating, the assigned evaluation code for the left knee was 
again changed to Diagnostic Code 5010, but the originally 
assigned 10 percent rating was again continued.

As noted above, service connection for the bilateral knee 
disabilities was originally established pursuant to an August 
1976 rating and with each knee evaluated as 10 percent 
disabling pursuant to Diagnostic Code 5257, effective from 
July 1976.  That rating had continued over the years until 
the above noted rating sequence.  Under governing regulation, 
a disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951.  The separate 10 percent ratings pursuant to 
Diagnostic Code 5257 are thus protected at that level.

Moreover, when radiologic findings of arthritis are present, 
a veteran whose knee disability is evaluated under Diagnostic 
Codes 5257 or 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Codes 5260 and/or 
Diagnostic Code 5261, if the arthritis results in compensable 
loss of motion, or to a separate compensable evaluation under 
5003 if the arthritis results in noncompensable limitation of 
motion and/or objective findings or indicators of pain.  
VAOPGCPREC 9-98.  Under the circumstances and in 
contemplation of the veteran's pain, the veteran is also 
entitled to separate 10 percent ratings for each knee under 
Diagnostic Code 5260 because the evidence more nearly 
approximates the criteria for a 10 percent rating.  A 
compensable rating is not warranted under Diagnostic Code 
5261 because the evidence does not more nearly approximate 
the required criteria.

Considering further that the disabilities in this instance 
are at the lower boundary of the respective evaluation levels 
and that the respective ratings span even more extensive 
injuries than are involved here, the Board regards the 
assigned ratings as adequate to fully embrace the veteran's 
pain and any limitation of motion involved here.  38 C.F.R. 
§§ 4.40 and 4.55; see also DeLuca V. Brown, 8 Vet. App. 202 
(1995).

Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against any ratings 
in excess of those assigned for the veteran's left and right 
knee disorders. As a result, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit 
of the doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call").

There is no competent evidence of record which indicates that 
the veteran's left and right knee disabilities have caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.32 1(b)(l).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 10 percent for 
instability of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
instability of the right knee is denied.

Entitlement to a separate 10 percent disability evaluation, 
but no more, for degenerative joint disease of the left knee 
is granted, subject to the provisions governing the award of 
monetary benefits.

Entitlement to a separate 10 percent disability evaluation, 
but no more, for degenerative joint disease of the right knee 
is granted, subject to the provisions governing the award of 
monetary benefits.


REMAND
 
In accordance with the Board's October 2003 remand 
instructions, the RO was to schedule the veteran for a VA 
examination during an active stage of his skin condition.  
See Ardison v. Brown, 6 Vet. App. 405, 407-408 (1994).  In a 
statement dated in December 2003 and predating the Board 
hearing before the undersigned, the veteran indicated that he 
has a skin rash that was seasonal and manifests mainly in the 
summer and fall.  Notwithstanding, the veteran was scheduled 
for a VA examination in the spring, which was not during an 
active stage of his alleged disease.  Therefore, compliance 
with the Board's instruction is lacking.  In general, a 
remand by the Board confers upon a claimant the right, as a 
matter of law, to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board 
additionally observes that outpatient treatment records from 
September 2003 provide a notation of rule out seborrheic 
keratosis as to skin disease process management.  
Accordingly, the Board is of the opinion that another 
examination is indicated. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).

Accordingly, this case is REMANDED for the following action:

1.  The appellant should be scheduled for 
VA dermatology examination during the 
summer or fall to determine the nature, 
etiology and extent of any skin 
pathology.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
file should be provided to the examiner 
for review prior to the examination.  The 
examiner should document that such review 
was undertaken.

?	The examiner's attention is invited 
to VA examination reports of June 
1999, May 2001 and May 2004 as well 
as outpatient treatment records from 
September 2003 inter alia.  Based on 
the findings on examination and on 
the review of the medical evidence 
in the claims file, the examiner 
should express an opinion as to 
whether it is as likely as not that 
any currently manifested 
dermatological pathology is related 
to the veteran's service.

2.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


